                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            FLORENCE DIVISION

United States of America,                     Crim. No. 4:03-cr-00473-TLW-1

       v.
                                                             Order
Lamont Alvin McElveen



      This matter is before the Court on Defendant’s motion for a sentence reduction

pursuant to the First Step Act of 2018 (FSA), passed by Congress and signed into law

by the President on December 21, 2018. This law contains sentencing provisions that

apply retroactively to defendants previously sentenced.

      In Defendant’s motion, he says that he is eligible for a reduced sentence, ECF

No. 100, and the Government agrees, ECF No. 103. After careful review, the Court

concludes that he is eligible for relief under the FSA and grants his motion.

      Defendant was convicted at trial of a charge of Possession With Intent to

Distribute 50 Grams or More of Cocaine Base in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A), and 851. His statutorily-mandated sentence was life imprisonment.

PSR ¶ 63. Absent the mandatory minimum, his Guidelines range at sentencing

would have been 168–210 months. PSR ¶ 64. As required by statute, the Court

imposed a sentence of life imprisonment, followed by a 10-year term of supervised

release, which was also dictated by statute. ECF No. 57. On October 11, 2016, the

President commuted Defendant’s sentence of imprisonment such that it would expire

on February 3, 2017. ECF No. 96 at 1. On February 3, 2017, he was released from

custody and began serving his 10-year term of supervised release.

                                          1
      Pursuant to the FSA and as referenced in the Sentence Reduction Report

(SRR) prepared by the U.S. Probation Office, Defendant’s statutory supervised

release term has been reduced from 10 years to 8 years, resulting in a corresponding

change to his Guidelines term of supervised release. In his motion, he asks the Court

to reduce his supervised release term to 8 years. The Government consents to the

requested relief.

      Pursuant to the FSA, for the reasons set forth in the motion and SRR, and in

light of the Government’s consent, Defendant’s motion, ECF No. 100, is GRANTED.

The Court will reduce his term of supervised release to 8 years.       An amended

judgment will follow.

      IT IS SO ORDERED.

                                       s/ Terry L. Wooten
                                       Terry L. Wooten
                                       Senior United States District Judge

May 22, 2019
Columbia, South Carolina




                                         2
